


110 HR 1599 IH: Expanding, Rebuilding, and Improving

U.S. House of Representatives
2007-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1599
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2007
			Mr. Jefferson
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To ensure an adequate supply of public health
		  professionals, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Expanding, Rebuilding, and Improving
			 Access to Qualified Health Care Professionals in Hurricanes Katrina and Rita
			 Affected Areas Act.
		2.FindingsThe Congress finds as follows:
			(1)Studies state the New Orleans area is now
			 home to one million people, just under the pre-Katrina population of 1.3
			 million. But the health care resources necessary to adequately serve that level
			 of population have not returned: only half of the previous 4,000 hospital beds
			 are available; there is no level I trauma center; there are 34 nursing homes,
			 down from 63; and 19 clinics, down from 90.
			(2)According to
			 recent statements in the New England Journal of Medicine, the
			 health care situation in New Orleans area remains unacceptably primitive. The
			 absence of chronic care facilities contributes to the lengthening of stay in
			 acute care hospitals whose costs exceed Centers for Medicare & Medicaid
			 Services reimbursement, and these additional uncompensated expenses may soon
			 force recently reopened hospital beds to close again. Without rapid,
			 coordinated, and effective help from government agencies, it is feared that
			 disproportionate human suffering and death will continue to plague greater New
			 Orleans.
			(3)According to the
			 Bureau of Health Professions, National Center for Health Workforce Analysis,
			 the Louisiana health care system before Hurricane Katrina and Rita was
			 struggling with a shortage of primary care areas in 55 parishes and shortages
			 of physician assistants, nurse practitioners, nurse midwives, dentists,
			 psychologists, and social workers.
			(4)Health profession
			 students, starting a new academic year, were forced to evacuate the city. Many
			 trainees from Tulane University were relocated to Houston and Galveston in
			 Texas. Less than a month later, on 24 September, another hurricane, Rita, hit
			 land near the Louisiana-Texas border. Many of the 5,000 medical students and
			 doctors in training in Texas were evacuated again.
			(5)Prior to
			 Hurricanes Katrina and Rita, Louisiana had the highest cost of health care in
			 the Nation, but was rated the least healthiest State with the second highest
			 infant mortality rate, the highest rate of premature deaths, and the third
			 highest uninsured rate.
			(6)After Hurricanes
			 Katrina and Rita, Louisiana lost vast amounts of medical services (preventive,
			 primary care, acute, emergency, critical care, surgical, subspecialty,
			 maternity, gynecologic, family planning, sexually transmitted disease
			 treatment, psychiatric/mental health, rehabilitation, administrative,
			 diagnostic imaging, and laboratory).
			(7)After Hurricanes
			 Katrina and Rita, Louisiana lost over 7,500 health care professionals,
			 including doctors, nurses, allied health care professionals, dentists, medial
			 support providers, public health professionals, behavioral specialists, mental
			 health workers, and physical therapists.
			(8)New Orleans’ only
			 certified level I trauma unit is still closed as of October 2006, and the
			 number of staffed hospital beds in the City of New Orleans was about 60 percent
			 less than before Hurricane Katrina. Prior to Katrina, 90 clinics were in
			 operation, including 70 clinics run by the Medical Center of Louisiana at New
			 Orleans, with the remainder being federally qualified health centers, mental
			 health or addictive disorder clinics, or other specialty clinics.
			 Post-hurricane, 19 clinics were open and generally operating at less than 50
			 percent of pre-Katrina capacity.
			(9)More than
			 three-fourths of the safety net clinics in New Orleans remain closed, and many
			 of those that were open had limited capacity, according to data gathered by
			 officials.
			3.Hurricane katrina
			 and rita public health workforce scholarship and loan repayment
			 programPart E of title VII of
			 the Public Health Service Act (42 U.S.C. 294n et seq.) is amended by adding at
			 the end the following:
			
				3Public health
				workforce scholarship and loan repayment program 
					775.Hurricanes
				Katrina and Rita public health workforce scholarship program
						(a)EstablishmentThe Secretary shall establish the
				Hurricanes Katrina and Rita Public Health Workforce Scholarship Program
				(referred to in this section as the ‘Program’) to ensure an adequate supply of
				public health professionals to eliminate critical public health preparedness
				workforce shortages in State and local public health agencies in areas directly
				affected by Hurricane Katrina or Rita.
						(b)EligibilityTo
				be eligible to participate in the Program, an individual shall—
							(1)be accepted for enrollment, or be enrolled,
				as a full-time student—
								(A)in an accredited
				(as determined by the Secretary) educational institution in a State directly
				affected by Hurricane Katrina or Rita; and
								(B)in a course of study or program, offered by
				such institution and approved by the Secretary, leading to a health professions
				degree (graduate, undergraduate, or associate) or certificate, which may
				include laboratory sciences, epidemiology, environmental health, health
				communications, health education and behavioral sciences, psychology, physical
				therapy, gerontology, sociology, health policy, social work, information
				sciences, or public administration;
								(2)be a citizen of the United States or an
				alien lawfully admitted for permanent residence in the United States;
							(3)submit an
				application to the Secretary to participate in the Program; and
							(4)sign and submit to
				the Secretary, at the time of the submission of such application, a written
				contract (described in subsection (d)) to serve, upon the completion of the
				course of study or program involved, for the applicable period of obligated
				service in the full-time employment of a Federal, State or local public health
				agency, organization, or association in an area directly affected by Hurricane
				Katrina or Rita.
							(c)Dissemination of
				information
							(1)Application and
				contract formsThe Secretary
				shall disseminate application forms and contract forms to individuals desiring
				to participate in the Program. The Secretary shall include with such
				forms—
								(A)a fair summary of the rights and
				liabilities of an individual whose application is approved (and whose contract
				is accepted) by the Secretary, including in the summary a clear explanation of
				the damages to which the United States is entitled to recover in the case of
				the individual’s breach of the contract; and
								(B)information relating to the service
				obligation and such other information as may be necessary for the individual to
				understand the individual’s prospective participation in the Program.
								(2)Information for
				schoolsThe Secretary shall
				distribute to health professions schools, Historically Black Colleges and
				Universities, Hispanic-serving institutions, Tribal Colleges and Universities,
				Asian-American- and Pacific Islander-serving institutions, secondary
				educational institutions, and other appropriate accredited academic
				institutions and relevant Federal, State, local, and tribal public health
				agencies, materials providing information on the Program and shall encourage
				such schools, institutions, and agencies to disseminate such materials to
				potentially eligible students.
							(3)Understandability,
				and timingThe application form, contract form, and all other
				information furnished by the Secretary under this section shall—
								(A)be written in a manner calculated to be
				understood by the average individual applying to participate in the Program;
				and
								(B)be made available
				by the Secretary on a date sufficiently early to ensure that such individuals
				have adequate time to carefully review and evaluate such forms and
				information.
								(4)Special
				considerationIndividuals who
				are eligible under subsection (b) shall be provided special consideration if
				the individuals are from medically underserved communities, as defined in
				section 799B of the Public Health Service Act (42 U.S.C. 295p).
							(d)ContractThe written contract (referred to in this
				section) between the Secretary and an individual shall contain—
							(1)an agreement on the part of the Secretary
				that the Secretary will provide the individual with a scholarship for a period
				of years (not to exceed 5 academic years) during which the individual shall
				pursue an approved course of study or program to prepare the individual to
				serve in the public health workforce;
							(2)an agreement on
				the part of the individual that the individual will—
								(A)maintain full-time enrollment in the
				approved course of study or program described in subsection (b)(1) until the
				individual completes that course of study or program;
								(B)while enrolled in
				the course of study or program, maintain an acceptable level of academic
				standing (as determined under regulations of the Secretary by the educational
				institution offering such course of study or program); and
								(C)immediately upon graduation, serve in the
				full-time employment of a Federal, State, or local public health agency,
				organization, or association in a position related to the course of study or
				program for which the contract was awarded for a period of time (referred to in
				this section as the ‘period of obligated service’) equal to the greater
				of—
									(i)1 year for each academic year for which the
				individual was provided a scholarship under the Program; or
									(ii)3
				years;
									(3)an agreement by both parties as to the
				nature and extent of the scholarship assistance, which may include—
								(A)payment of the tuition expenses of the
				individual;
								(B)payment of all other reasonable educational
				expenses of the individual including fees, books, equipment, and laboratory
				expenses; and
								(C)payment of a stipend of not more than
				$2,400 per month for each month of the academic year involved (indexed to
				account for increases in the Consumer Price Index); and
								(4)a provision that
				any financial obligation of the United States arising out of a contract entered
				into under this section and any obligation of the individual which is
				conditioned thereon, is contingent upon funds being appropriated for
				scholarships under this section;
							(5)a statement of the
				damages to which the United States is entitled for the individual’s breach of
				the contract; and
							(6)such other
				statements of the rights and liabilities of the Secretary and of the
				individual, not inconsistent with the provisions of this section.
							(e)Postponing
				obligated serviceWith
				respect to an individual receiving a degree or certificate from a school of
				medicine, public health, nursing, osteopathic medicine, dentistry, veterinary
				medicine, optometry, podiatry, pharmacy, psychology, or social work under a
				scholarship under the Program, the date of the initiation of the period of
				obligated service may be postponed, upon the submission by the individual of a
				petition for such postponement and approval by the Secretary, to the date on
				which the individual completes an approved internship, residency, or other
				relevant public health preparedness advanced training program.
						(f)Administrative
				provisions
							(1)Contracts with
				institutionsThe Secretary
				may contract with an educational institution in which a participant in the
				Program is enrolled, for the payment to the educational institution of the
				amounts of tuition and other reasonable educational expenses described in
				subsection (d)(3).
							(2)Employment
				ceilingsNotwithstanding any other provision of law, individuals
				who have entered into written contracts with the Secretary under this section,
				while undergoing academic training, shall not be counted against any employment
				ceiling affecting the Department or any other Federal agency.
							(g)Breach of
				contractAn individual who
				fails to comply with the contract entered into under subsection (d) shall be
				subject to the same financial penalties as provided for under section 338E for
				breaches of scholarship contracts under sections 338A.
						775–1.Hurricane
				katrina and rita public health workforce recovery loan repayment
				program
						(a)EstablishmentThe
				Secretary shall establish the Hurricanes Katrina and Rita Public Health
				Workforce Loan Repayment Program (referred to in this section as the
				Program) to ensure an adequate supply of public health
				professionals to eliminate critical public health preparedness workforce
				shortages in Federal, State, local, and public health agencies, organizations,
				and associations in areas directly affected by Hurricane Katrina or
				Rita.
						(b)EligibilityTo
				be eligible to participate in the Program, an individual shall—
							(1)(A)be accepted for enrollment, or be enrolled,
				as a full-time or part-time student in an accredited academic educational
				institution in a State or territory in the final year of a course of study or
				program offered by that institution leading to a health professions degree or
				certificate, which may include a degree (graduate, undergraduate, or associate)
				or certificate relating to laboratory sciences, epidemiology, environmental
				health, health communications, health education and behavioral sciences,
				information sciences, or public administration; or
								(B)have graduated, within 10 years, from an
				accredited educational institution in a State or territory and received a
				health professions degree (graduate, undergraduate, or associate) or
				certificate, which may include a degree (graduate, undergraduate, or associate)
				or certificate related to laboratory sciences, epidemiology, environmental
				health, health communications, health education and behavioral sciences,
				psychology, physical therapy, gerontology, sociology, health policy, social
				work, information sciences, or public administration;
								(2)(A)in the case of an
				individual described in paragraph (1)(A), have accepted employment with a
				Federal, State, local, or tribal public health agency, as recognized by the
				Secretary, to commence upon graduation; or
								(B)in the case of an individual described
				in paragraph (1)(B), be employed by, or have accepted employment with, a
				Federal, State, or local public health agency, organization, or association, as
				recognized by the Secretary;
								(3)be a citizen of the United States or an
				alien lawfully admitted for permanent residence in the United States;
							(4)submit an
				application to the Secretary to participate in the Program; and
							(5)sign and submit to
				the Secretary, at the time of the submission of such application, a written
				contract (described in subsection (d)) to serve for the applicable period of
				obligated service in the full-time employment of a Federal, State, local, or
				tribal public health agency.
							(c)Dissemination of
				information
							(1)Application and
				contract formsThe Secretary
				shall disseminate application forms and contract forms to individuals desiring
				to participate in the Program. The Secretary shall include with such
				forms—
								(A)a fair summary of the rights and
				liabilities of an individual whose application is approved (and whose contract
				is accepted) by the Secretary, including in the summary a clear explanation of
				the damages to which the United States is entitled to recover in the case of
				the individual’s breach of the contract; and
								(B)information
				relating to the service obligation and such other information as may be
				necessary for the individual to understand the individual’s prospective
				participation in the Program.
								(2)Information for
				schoolsThe Secretary shall
				distribute to health professions schools and other appropriate accredited
				academic institutions, health professions schools, Historically Black Colleges
				and Universities, Hispanic serving Institutions, Tribal Colleges and
				Universities, Asian-American and Pacific Islander-serving institutions,
				secondary educational institutions, and relevant Federal, State, and local
				public health agencies, materials providing information on the Program and
				shall encourage such schools, institutions, and agencies to disseminate such
				materials to potentially eligible students.
							(3)Understandability,
				and timingThe application form, contract form, and all other
				information furnished by the Secretary under this section shall—
								(A)be written in a manner calculated to be
				understood by the average individual applying to participate in the Program;
				and
								(B)be made available
				by the Secretary on a date sufficiently early to ensure that such individuals
				have adequate time to carefully review and evaluate such forms and
				information.
								(4)Special
				considerationIndividuals who are eligible under subsection (b)
				shall be provided special consideration if the individuals are from medically
				underserved communities, as defined in section 799B of the Public Health
				Service Act (42 U.S.C. 295p).
							(d)
				ContractThe written contract
				(referred to in this section) between the Secretary and an individual shall
				contain—
							(1)an agreement on
				the part of the Secretary that the Secretary will repay on behalf of the
				individual loans incurred by the individual in the pursuit of the relevant
				public health preparedness workforce educational degree or certificate in
				accordance with the terms of the contract;
							(2)an agreement on
				the part of the individual that the individual will serve, immediately upon
				graduation in the case of an individual described in subsection (b)(1)(A), or
				in the case of an individual described in subsection (b)(1)(B) will continue to
				serve, in the full-time employment of a Federal, State, or local public health
				agency, organization, or association in a position related to the course of
				study or program for which the contract was awarded for a period of time
				(referred to in this section as the ‘period of obligated service’) equal to the
				greater of—
								(A)4 years; or
								(B)such longer period
				of time as determined appropriate by the Secretary and the individual;
								(3)an agreement, as appropriate, on the part
				of the individual to relocate for the entire period of obligated service to a
				political jurisdiction designated by the Secretary to be a Hurricane Katrina or
				Rita priority service area in exchange for an additional loan repayment
				incentive amount that does not exceed 30 percent of the individual’s eligible
				loan repayment award per academic year such that the total of the loan
				repayment and the incentive amount shall not exceed ½ of the eligible loan
				balance per year;
							(4)in the case of an
				individual described in subsection (b)(1)(A) who is in the final year of study
				and who has accepted employment with a Federal, State, or local public health
				agency, organization, or association upon graduation, an agreement on the part
				of the individual to complete the education or training, maintain an acceptable
				level of academic standing (as determined by the education institution offering
				the course of study or training), and complete the period of obligated
				service;
							(5)a provision that
				any financial obligation of the United States arising out of a contract entered
				into under this section and any obligation of the individual that is
				conditioned thereon, is contingent on funds being appropriated for loan
				repayments under this section;
							(6)a statement of the
				damages to which the United States is entitled under this section for the
				individual’s breach of the contract; and
							(7)such other
				statements of the rights and liabilities of the Secretary and of the
				individual, not inconsistent with this section.
							(e)Payments
							(1)In
				generalA loan repayment provided for an individual under a
				written contract under the Program shall consist of payment, in accordance with
				paragraph (2), on behalf of the individual of the principal, interest, and
				related expenses on government and commercial loans received by the individual
				regarding the undergraduate or graduate (or both) education of the individual,
				which loans were made for—
								(A)tuition expenses;
				or
								(B)any other
				reasonable educational expenses, including fees, books, and laboratory
				expenses, incurred by the individual.
								(2)Payments for
				years served
								(A)In
				generalFor each year of obligated service that an individual
				contracts to serve under subsection (d) the Secretary may pay up to $35,000 on
				behalf of the individual for loans described in paragraph (1). With respect to
				participants under the Program whose total eligible loans are less than
				$125,000, the Secretary shall pay an amount that does not exceed ½ of the
				eligible loan balance for each year of obligated service of the
				individual.
								(B)Repayment
				scheduleAny arrangement made by the Secretary for the making of
				loan repayments in accordance with this subsection shall provide that any
				repayments for a year of obligated service shall be made no later than the end
				of the fiscal year in which the individual completes such year of
				service.
								(3)Tax
				liabilityFor the purpose of
				providing reimbursements for tax liability resulting from payments under
				paragraph (2) on behalf of an individual—
								(A)the Secretary
				shall, in addition to such payments, make payments to the individual in an
				amount not to exceed 39 percent of the total amount of loan repayments made for
				the taxable year involved; and
								(B)may make such
				additional payments as the Secretary determines to be appropriate with respect
				to such purpose.
								(4)Payment
				scheduleThe Secretary may enter into an agreement with the
				holder of any loan for which payments are made under the Program to establish a
				schedule for the making of such payments.
							(f)Postponing
				obligated serviceWith
				respect to an individual receiving a degree or certificate from a school of
				medicine, public health, nursing, osteopathic medicine, dentistry, veterinary
				medicine, optometry, podiatry, pharmacy, psychology, or social work, the date
				of the initiation of the period of obligated service may be postponed, upon the
				submission by the individual of a petition for such postponement and approval
				by the Secretary, to the date on which the individual completes an approved
				internship, residency, or other relevant public health preparedness advanced
				training program.
						(g)Administrative
				provisions
							(1)Hiring
				priorityNotwithstanding any other provision of law, Federal,
				State, local, and tribal public health agencies may give hiring priority to any
				individual who has qualified for and is willing to execute a contract to
				participate in the Program.
							(2)Employment
				ceilingsNotwithstanding any other provision of law, individuals
				who have entered into written contracts with the Secretary under this section,
				who are serving as full-time employees of a State or local public health
				agency, or who are in the last year of public health workforce academic
				preparation, shall not be counted against any employment ceiling affecting the
				Department or any other Federal agency.
							(h)Breach of
				contractAn individual who
				fails to comply with the contract entered into under subsection (d) shall be
				subject to the same financial penalties as provided for under section 338E for
				breaches of loan repayment contracts under section 338B.
						775–2.Grants for
				State and local programs in hurricane katrina and rita affected areas
						(a) In
				generalFor the purpose of
				operating Hurricane Katrina and Rita State and local public health workforce
				loan repayment programs, the Secretary shall award a grant to any public health
				agency, organization, or association that receives public health preparedness
				cooperative agreements, or other successor cooperative agreements, from the
				Department of Health and Human Services.
						(b)RequirementsA
				State or local loan repayment program operated with a grant under subsection
				(a) shall incorporate all provisions of the Hurricanes Katrina and Rita Public
				Health Workforce Loan Repayment Program under section 775–1, including the
				ability to designate Hurricane Katrina and Rita priority service areas within
				the relevant political jurisdiction.
						(c)AdministrationThe
				head of the State or local office that receives a grant under subsection (a)
				shall be responsible for contracting and operating the loan repayment program
				under the grant.
						(d)Rule of
				constructionNothing in this section shall be construed to
				obligate or limit any State or local government entity from implementing
				independent or supplemental public health workforce development programs within
				their borders.
						775–3.Authorization
				of appropriations
						(a)Scholarship
				programFor the purpose of
				carrying out section 775, there is authorized to be appropriated $35,000,000
				for fiscal year 2008, and such sums as may be necessary for each of fiscal
				years 2009 through 2013.
						(b)Loan repayment
				programs
							(1)In
				generalFor the purpose of carrying out sections 775–1 and 775–2,
				there is authorized to be appropriated $225,000,000 for fiscal year 2008, and
				such sums as may be necessary for each of fiscal years 2009 through
				2013.
							(2)AllocationNot
				less than 80 percent of the amount appropriated under paragraph (1) in each
				fiscal year shall be made available to carry out section
				775–2.
							.
		4.Cultural
			 competence training for health care and emergency relief professionals
			(a)In
			 generalThe Secretary of Health and Human Services, acting
			 through the Administrator of the Health Resources and Services Administration,
			 the Deputy Assistant Secretary for Minority Health, and the Director of the
			 National Center on Minority Health and Health Disparities, shall award grants
			 to eligible entities to test, implement, and evaluate models of cultural
			 competence training, including continuing education, for health care and
			 emergency relief providers.
			(b)EligibilityTo
			 be eligible to receive a grant under subsection (a), an entity shall—
				(1)be an academic
			 medical center, a health center or clinic, a hospital, a health plan, a health
			 system, or a health care professional guild (including a mental health care
			 professional guild);
				(2)partner with a
			 minority serving institution, minority professional association, or
			 community-based organization representing minority populations, in addition to
			 a research institution to carry out activities under this grant; and
				(3)prepare and submit
			 to the Secretary an application at such time, in such manner, and containing
			 such information as the Secretary may require.
				(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section such sums as may be necessary for each of fiscal years 2008
			 through 2013.
			5.Health careers
			 opportunity program
			(a)PurposeIt
			 is the purpose of this section to diversify the health care workforce by
			 increasing the number of individuals from disadvantaged backgrounds in the
			 health and allied health professions by enhancing the academic skills of
			 students from disadvantaged backgrounds and supporting them in successfully
			 entering, competing in, and graduating from health professions training
			 programs.
			(b)Authorization of
			 appropriationsSection 740(c) of the Public Health Service Act
			 (42 U.S.C. 293d(c)) is amended by striking there is authorized to be
			 appropriated $29,400,000 and all that follows through
			 2002 and inserting there are authorized to be
			 appropriated $50,000,000 for fiscal year 2008, and such sums as may be
			 necessary for each of fiscal years 2009 through 2013.
			6.Program of
			 excellence in health professions education for underrepresented
			 minorities
			(a)PurposeIt
			 is the purpose of this section to diversify the health care workforce by
			 supporting programs of excellence in designated health professions schools that
			 demonstrate a commitment to under represented minority populations with a focus
			 on minority health issues, cultural and linguistic competence, and eliminating
			 health disparities.
			(b)Authorization of
			 appropriationSection 736(h)(1) of the Public Health Service Act
			 (42 U.S.C. 293(h)(1)) is amended to read as follows:
				
					(1)Authorization of
				appropriationsFor the
				purpose of making grants under subsection (a), there are authorized to be
				appropriated $50,000,000 for fiscal year 2008, and such sums as may be
				necessary for each of the fiscal years 2009 through
				2013.
					.
			7.National health
			 service corps; recruitment and fellowships for individuals from disadvantaged
			 backgrounds
			(a)In
			 generalSection 331(b) of the Public Health Service Act (42
			 U.S.C. 254d(b)) is amended by adding at the end the following:
				
					(3)The Secretary shall ensure that the
				individuals with respect to whom activities under paragraphs (1) and (2) are
				carried out include individuals from disadvantaged backgrounds, including
				activities carried out to provide health professions students with information
				on the Scholarship and Loan Repayment
				Programs.
					.
			(b)Assignment of
			 corps personnelSection 333(a) of the Public Health Service Act
			 (42 U.S.C. 254f(a)) is amended by adding at the end the following:
				
					(4)In assigning Corps personnel under this
				section, the Secretary shall give preference to applicants who request
				assignment to a Federally-qualified health center (as defined in section
				1861(aa) of the Social Security Act) or to a provider organization that has a
				majority of patients who are minorities or individuals from low-income families
				(families with a family income that is less than 200 percent of the poverty
				line, as defined by the Office of Management and Budget and revised annually in
				accordance with section 673(2) of the Community Services Block Grant
				Act).
					.
			8.Loan repayment
			 program of centers for disease control and preventionSection 317F(c) of the Public Health Service
			 Act (42 U.S.C. 247b–7(c)) is amended—
			(1)by striking and after
			 1994,; and
			(2)by inserting
			 before the period the following: $750,000 for fiscal year 2008, and such
			 sums as may be necessary for each of the fiscal years 2009 through
			 2013.
			9.Mid-career health
			 professions scholarship programPart B of title VII of the Public Health
			 Service Act is amended by adding at the end the following:
			
				742.Mid-career
				health professions scholarship program
					(a)In
				generalThe Secretary may
				make grants to eligible schools for awarding scholarships to eligible
				individuals to attend the school involved, for the purpose of enabling the
				individuals to make a career change from a non-health profession to a health
				profession.
					(b)ExpensesAmounts
				awarded as a scholarship under this section—
						(1)subject to
				paragraph (2), may be expended only for tuition expenses, other reasonable
				educational expenses, and reasonable living expenses incurred in the attendance
				of the school involved; and
						(2)may be expended
				for stipends to eligible individuals for the enrolled period at eligible
				schools, except that such a stipend may not be provided to an individual for
				more than 4 years, and such a stipend may not exceed $35,000 per year
				(notwithstanding any other provision of law regarding the amount of
				stipends).
						(c)DefinitionsIn this section: —
						(1)Eligible
				schoolThe term ‘eligible school’ means a school of medicine,
				osteopathic medicine, dentistry, nursing (as defined in section 801), pharmacy,
				podiatric medicine, optometry, veterinary medicine, public health,
				chiropractic, or allied health, a school offering a graduate program in mental
				and behavioral health practice, or an entity providing programs for the
				training of physician assistants.
						(2)Eligible
				individualThe term ‘eligible individual’ means an individual who
				has obtained a secondary school diploma or its recognized equivalent.
						(d)PriorityIn
				providing scholarships to eligible individuals, eligible schools shall give
				priority to individuals who are from disadvantaged backgrounds and seek to work
				in areas affected by Hurricane Katrina or Rita.
					(e)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2008
				through
				2013.
					.
		10.Emergency
			 medical and rescue services for children
			(a)In
			 generalSection 1910(a) of the Public Health Service Act (42
			 U.S.C. 300w–9(a)) is amended—
				(1)by striking ‘‘may make grants to States or
			 accredited schools of medicine in States to support a program of demonstration
			 projects for the expansion and improvement of emergency medical services for
			 children who need treatment for trauma or critical care’’ and inserting ‘‘may
			 make grants to, or enter into contracts with, States, local government
			 entities, Indian tribes, accredited schools of medicine, and nonprofit
			 children’s hospitals to improve emergency medical services for children who
			 need treatment for trauma or critical care, including injury prevention
			 activities and data collection’’;
				(2)by striking
			 ‘‘3-year’’ and inserting ‘‘4-year’’; and
				(3)by striking
			 ‘‘4th’’ and inserting ‘‘5th’’.
				(b)Authorization of
			 appropriationsSubsection (d) of section 1910 of the Public
			 Health Service Act (42 U.S.C. 300w–9) is amended—
				(1)by striking
			 and before such sums; and
				(2)by
			 inserting $65,000,000 for the period of fiscal years 2008 through
			 2011 before the period at the end.
				11.Block Grants to
			 States for Social Services
			(a)In
			 generalNotwithstanding
			 section 2003 and paragraphs (1) and (4) of section 2005(a) of the Social
			 Security Act (42 U.S.C. 1397b, 1397d(a)), the Secretary of Health and Human
			 Services shall make additional payments under title XX of the Social Security
			 Act (42 U.S.C. 1397 et seq.) to States directly affected by Hurricane Katrina
			 or Rita for health services (including mental health services); for health
			 professional recruitment, training, and retention programs; and for repair,
			 renovation, and construction of health facilities (including mental health
			 facilities).
			(b)Authorization of
			 appropriations
				(1)In
			 generalTo carry out this section, there is authorized to be
			 appropriated $250,000,000 for fiscal year 2008.
				(2)AllocationOf
			 the amount appropriated pursuant to paragraph (1)—
					(A)25 percent shall
			 be for additional payments under this section to Mississippi; and
					(B)75 percent shall be
			 for additional payments under this section to Louisiana.
					
